Citation Nr: 0203960	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  94-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This appeal was the subject of a Remand issued by the Board 
in February 1996 for the purpose of additional development, 
and a Remand issued by the Board in September 2001 for the 
purpose of conducting a hearing before the Board.

We note that in January 2001, the appellant filed a claim 
wherein he sought an increased rating for service connected 
chronic lumbar strain to include service connection for 
degenerative disc disease, and an increased rating for 
service connected residuals of a right ankle injury.  These 
issues are referred to the RO for development and 
adjudication.


FINDING OF FACT

The appellant withdrew his appeal at the time of the Travel 
Board hearing conducted February 15, 2002, followed by 
written confirmation of the withdrawal submitted by his 
accredited representative in March 2002.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant presented himself before the Board in February 
2001 for the purpose of testifying before the undersigned.  
The appellant appeared without his accredited representative 
at his election.  During his testimony he specifically 
withdrew the issue of entitlement to an increased rating for 
post-traumatic stress disorder.  The appellant indicated that 
he had examined the criteria for a higher rating and did not 
feel he would prevail on his claim.  He further indicated 
that he wished to pursue and concentrate on claims filed in 
January 2001.  The transcript documents that the appellant 
was advised of the ramifications of his withdrawal and he 
indicated that he was making an informed decision.  In March 
2002, the appellant's accredited representative submitted a 
written statement that confirmed that the appellant had 
withdrawn his appeal.

A Substantive Appeal may be withdrawn in writing any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(b)(2001).  Accordingly, this issue is withdrawn.


ORDER

The appeal is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

